UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7423


JOSE L. GONZALES,

                Petitioner - Appellant,

          v.

BRYAN WELLS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III, Chief
District Judge. (5:16-hc-02010-D)


Submitted:   January 31, 2017              Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose L. Gonzales, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jose L. Gonzales seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.       Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Gonzales has not made the requisite showing.   Accordingly, we deny

Gonzales’ motion for a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are




                                  2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3